Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 1 of 10
                                                                                    1


          1
                                UNITED STATES DISTRICT COURT
          2                     SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
          3                         CASE NUMBER 19-20496

          4   SECURITY AND EXCHANGE COMMISSION

          5
                   vs.
          6
              MINTRADE, et al
          7   _______________________________________________________________

          8                       HEARING HELD 11-13-2019
                          BEFORE THE HONORABLE KATHLEEN M. WILLIAMS
          9                  UNITED STATES DISTRICT COURT JUDGE
              _______________________________________________________________
         10
              APPEARANCES:
         11
 01:56        FOR THE SEC:              AMIE RIGGLE BERLIN, ESQ.
         12

         13   FOR THE DEFENDANT:         LORNE BERKLEY, ESQ.
                                         and ALEX WILDMAN, ESQ.
         14
              REPORTED BY:               PATRICIA SANDERS, RPR
         15                              United States Court Reporter
                                         400 North Miami Avenue, Suite 11-3
         16                              Miami, FL 33128
                                         T: 305.523.5528
         17                              patricia_sanders@flsd.uscourts.gov.

         18

         19

         20

         21

         22

         23

         24

         25
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 2 of 10
                                                                                    2


 11:07    1              THE COURT:   The Court calls Case No. 19-20496.

 11:08    2              Security and Exchange Commission versus Mintrade.

 11:08    3   Counsel, if you would please state your appearances for the

 01:56    4   record.

 01:56    5              MS. RIGGLE BERLIN: Amie Riggle Berlin on behalf of

 01:56    6   U.S. Security and Exchange Commission.

 01:56    7              THE COURT:   Good morning, Ms. Riggle Berlin.

 01:56    8              MR. BERKLEY: Good morning, Your Honor, Lorne Berkley

 01:56    9   and Alex Wildman on behalf of MinTrade Technologies.

 01:56   10              THE COURT:   Good morning, counsel. And everyone may be

 11:08   11   seated.    All right. Let me go through a bit of background on

 11:08   12   this matter.

 11:08   13              This is a case regarding enforcement of compliance

 11:08   14   with a subpoena. It was referred to Judge Torres. Judge Torres

 11:08   15   entered an R&R, objections were filed, this Court adopted the

 02:01   16   R&R, and on request of the SEC set this down for a show cause

 11:08   17   hearing.

 11:08   18              The parties have fully briefed this matter, I have

 11:08   19   reviewed Judge Torres' order as well as all of the underlying

 11:09   20   documentation filed and the subsequent pleadings.

 11:09   21              So now the question becomes why we should not go

 11:09   22   forward with compliance?    And I think more to the point what

 11:09   23   our timeline should be.

 11:09   24              So, Ms. Riggle Berlin, I will start with you and then

 11:09   25   turn to the respondents.
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 3 of 10
                                                                                    3


 11:09    1            MS. RIGGLE BERLIN:   Your Honor, the SEC believes at

 11:09    2   this point there is nothing that should further delay the SEC

 11:09    3   obtaining the evidence that it sought in the subpoenas.

 11:09    4            And the matter has been pending in litigation since

 11:09    5   February. It is critical for our ongoing investigation. As far

 11:10    6   as timing, Your Honor, we would request that the documents be

 11:10    7   produced within two weeks.

 11:10    8            THE COURT: All right. Fourteen days; that does not

 11:10    9   sound unreasonable.

 11:10   10            Counsel, what are your thoughts?

 11:10   11            MR. BERKLEY: Thank you, Your Honor.      Again, Lorne

 11:10   12   Berkley on behalf of respondent. I think in regard to timeframe

 11:10   13   there are some issues that Your Honor should be made aware of.

 11:10   14            And in considering a timeframe I would represent the

 11:10   15   following to Your Honor:   The SEC in a separate and distinct

 11:10   16   action against another client --

 11:10   17            THE COURT: Yes, the New Jersey matter.

 11:10   18            MR. BERKLEY: Well besides the New Jersey matter there

 11:10   19   is another matter that was pending before Judge Ungaro that is

 11:10   20   currently under appeal before the 11th Circuit.

 11:10   21            That arises out of the same exact FOI, same exact fact

 02:06   22   pattern. It involves a different party, not MinTrade, but Karla

 02:06   23   Marin. And at this point the whole validity of the current FOI

 11:11   24   before Your Honor is up on appeal before the 11th Circuit.

 11:11   25
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 4 of 10
                                                                                    4


 11:11    1            So currently from a purely administrative and a --

 11:11    2   housekeeping status of the case we are in a position where 11th

 11:11    3   Circuit could rule that this FOI, the same FOI before Your

 11:11    4   Honor, is stale and unenforceable.

 11:11    5            And that ruling could take place after this Honorable

 11:11    6   Court requires MinTrade to actually comply with the subpoena

 11:11    7   issued under this FOI.

 11:11    8            So I do believe if Your Honor -- and I do have other

 11:11    9   arguments if Your Honor will bear with me as pertains to the

 11:11   10   current fact pattern before Your Honor.

 11:11   11            But at a minimum if Your Honor is inclined to adopt

 11:11   12   and enforce the report and recommendation I would state that

 11:11   13   the timeframe needs to coincide with the validity of the FOI

 02:09   14   that is before Your Honor.

 02:09   15            So that is the first issue.     I don't know if Your

 02:09   16   Honor wants to address that or whether I should move on to the

 02:10   17   next aspect of it.

 02:10   18            THE COURT:   Well, no, I really don't wish to address

 02:10   19   any underlying arguments that have already been addressed by

 02:10   20   Judge Torres' order and my order adopting Judge Torres' order.

 02:10   21            And if you feel that this has a similar underlying

 02:10   22   rationale or that the facts are such that the 11th Circuit

 02:10   23   should review it then I would suggest you appeal the order that

 11:12   24   I have compelling you to give up the documents and consolidate

 11:12   25   it with that which apparently has been appealed from Judge
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 5 of 10
                                                                                    5


 11:12    1   Ungaro's case. The question would be whether a stay was

 11:12    2   appropriate. I don't know, Ms. Riggle Berlin, what you think

 11:12    3   about a stay but I am certainly not inclined to rehash what we

 11:13    4   have already discussed for lo these eights months.

 11:13    5              MR. BERKLEY: I apologize, Your Honor, if I may.

 11:13    6              THE COURT: Yes.

 11:13    7              MR. BERKLEY: If I may address what Your Honor just

 02:15    8   said where Your Honor has reviewed the pleadings that have been

 02:15    9   filed and the matter has been briefed -- obviously that is

 11:13   10   admittedly the case.

 11:13   11              However, what I would present to Your Honor is under

 11:13   12   the Powell case there is a requirement that an evidentiary

 11:13   13   hearing take place to insure there is evidence before Your

 11:13   14   Honor that establishes a logical nexus between the FOI and the

 11:13   15   respondent.

 11:13   16              THE COURT:   Did Judge Torres have an evidentiary

 11:13   17   hearing?

 11:13   18              MR. BERKLEY: No.

 11:13   19              THE COURT:   Well did you ask Judge Torres for an

 11:13   20   evidentiary hearing?    Because of course that would be the

 02:16   21   reason one would refer the matter to the Magistrate Judge

 02:16   22   because you needed to develop the record. But if you have not

 02:17   23   asked for one then I think that ship has sailed.

 11:14   24              Ms. Riggle Berlin, what is the status of that

 02:17   25   particular dimension of this case?
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 6 of 10
                                                                                    6


 11:14    1            MS. RIGGLE BERLIN: So there was not an evidentiary

 11:14    2   hearing. However the Commission filed a sworn declaration from

 11:14    3   the staff in support of the application which can serve as the

 11:14    4   basis for the findings.

 11:14    5            At no time did the respondent request an evidentiary

 11:14    6   hearing in this matter. As far as the motion to stay that could

 11:14    7   be filed they filed one in the matter with Judge Ungaro, and

 11:14    8   the Commission opposed it and Judge Ungaro denied it.

 11:14    9            And so were they to file the same motion here we would

 11:14   10   oppose it under the same grounds.

 11:15   11            THE COURT:   What happened?   Did the Commission receive

 11:15   12   the documents in the Judge Ungaro case where that is being

 02:20   13   litigated with the 11th Circuit or are the documents in some

 02:20   14   sort of holding pattern?

 02:21   15            (INAUDIBLE COMMENTS BY COUNSEL)

 11:15   16            THE COURT:   Counsel, you need to speak into the

 02:30   17   microphone. Neither I nor my court reporter heard what you just

 02:30   18   said.

 11:15   19            MR. BERKLEY: I apologize.

 11:15   20            THE COURT:   So the motion is now pending in front of

 11:15   21   the 11th Circuit as I understand it.

 11:15   22            MS. RIGGLE BERLIN: It is, Your Honor. And critically

 11:15   23   in that case -- while the subpoena was enforced and they had

 11:15   24   been compelled to comply and the motion to stay was denied

 11:15   25   there is no set deadline in that case for compliance with the
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 7 of 10
                                                                                    7


 11:15    1   subpoenas, which is testimony and documents. And counsel has

 11:16    2   refused to provide us testimony dates or dates for producing

 02:33    3   documents on grounds they filed the identical motion in front

 11:16    4   of the 11th Circuit seeking a stay there.

 11:16    5              I think it does highlight the importance of having a

 11:16    6   deadline for their compliance so you don't see us again soon

 11:16    7   because they have refused to comply until the 11th Circuit case

 11:16    8   is over.

 11:16    9              THE COURT:   Counsel, do you represent the other party

 11:16   10   in the Judge Ungaro action?

 11:16   11              MR. BERKLEY: Yes. And if I may address Your Honor

 11:16   12   regarding the requirement on the evidentiary hearing. We are

 11:16   13   the respondent and it is the Government's burden to present

 11:16   14   evidence in an administrative hearing.

 11:16   15              We put in our papers there has been no administrative

 11:16   16   hearing.   There has been no evidence presented to the Court

 11:17   17   other than a declaration stating that the respondent has a web

 11:17   18   page that does trading.

 11:17   19              That has nothing to do with an FOI issued in 2013 on a

 11:17   20   company that was not in existence until 2017.

 11:17   21              THE COURT:   Judge Torres very ably addressed that for

 11:17   22   some pages in the report and recommendation. All of that was

 11:17   23   brought up, and he determined there was no basis to prevent the

 11:17   24   SEC from pursuing the subpoena.

 11:17   25
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 8 of 10
                                                                                    8


 11:17    1               It's been briefed, and I have adopted that order and I

 11:17    2   am ready to proceed.

 11:17    3               I wanted the parties to let me know what kind of time

 02:35    4   would be sufficient for them to get the documents, which you

 02:35    5   have known about for eight months -- and you knew had been

 02:35    6   requested by the SEC. You may have asked that these matters be

 11:18    7   consolidated before now.

 11:18    8               So I am adopting Judge Torres' report. I am going to

 11:18    9   set compliance for three weeks from today. And if you wish to

 11:18   10   file a motion to stay with regard to the pendency of the other

 11:18   11   matter in the 11th Circuit you may do so.

 11:18   12               I will take it up and we will see how that goes. But

 11:18   13   right now as regards what is in front of me I think that it is

 11:18   14   appropriate that the subpoena be enforced.

 11:18   15               So three weeks -- and I know that we have Thanksgiving

 11:18   16   in there -- so what do you think you need in terms of time?

 11:18   17               MR. BERKLEY: Your Honor, I am going away the third

 11:18   18   week of November, and I will be out of town the entire week, so

 11:19   19   I would respectfully request until the end of the first week in

 11:19   20   December.

 11:19   21               THE COURT:   Give or take that is about a month from

 11:19   22   now.   So whatever the last Friday is in the first week of

 02:37   23   December -- I think it is the eight -- I will set that down as

 11:19   24   the date.

 11:19   25
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 9 of 10
                                                                                    9


 11:19    1            MR. BERKLEY: Your Honor, for clarity December 6th is

 11:19    2   the first Friday at the end of the first week in December.

 11:19    3            THE COURT:   Oh, yes, I apologize for miscalculating

 02:39    4   that. So by December the 6th. And if you feel it is appropriate

 02:39    5   to file a motion to stay I would ask you to do so as soon as

 02:39    6   possible rather than towards the end of the time period.

 11:20    7            MR. BERKLEY: Yes, Your Honor.

 11:20    8            THE COURT:   All right. Thank you all for being here.

          9                  HEARING CONCLUDED

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25
Case 1:19-mc-20496-KMW Document 49 Entered on FLSD Docket 02/03/2020 Page 10 of 10
                                                                                     10


       1                           -   -   -

       2                       C E R T I F I C A T E

       3              I hereby certify that the foregoing is an accurate

       4    transcription of proceedings in the above-entitled matter.

       5

       6                                                 /S/PATRICIA SANDERS

       7    __________                              _____________________

       8    DATE FILED                              PATRICIA SANDERS, RPR

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
